16 So. 3d 273 (2009)
Vincent A. BROOKS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-1624.
District Court of Appeal of Florida, First District.
August 21, 2009.
Vincent A. Brooks, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
*274 PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal of the July 25, 2008, order terminating any further DNA testing issued in Duval County Circuit Court case number 1990-CF-6731-AXXX. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
ALLEN, DAVIS, and PADOVANO, JJ., concur.